On motion for a rehearing.
Per Curiam.
It is urged, on motion for a rehearing, that our holding as to the measure of damages in this cause is in conflict with the rulings of the supreme court as announced in the following causes: Mueller v. Railroad, 31 Mo. 262; Soulard v. City of St. Louis, 36 Mo. 546 ; Jamison v. Springfield, 53 Mo. 224; Railroad v. Ridge, 57 Mo. 599; City of Springfield v. Schmook, 68 Mo. 394.
We think we are supported by Welsh v. Railroad, 19 Mo. App. 127, and by Coombs v. Smith, 78 Mo. 32, although, in case last cited (Coombs v. Smith), no attention is paid in the opinion to the cases supra holding as we think a contrary view.
However, as in Coombs v. Smith there is no express announcement on the question, and since in following the former ruling of this court in Welsh v. Railroad, 19 Mo. App. 127, we seem to be in conflict with some of the cases first above referred to, the cause will be transferred to the supreme court for decision.
Motion for rehearing overruled and cause transferred to supreme court.